Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the reply by Applicant filed on 8/19/2021 Claims 5-8 and 15-18 have been canceled. Claims 1-4, 9-14 and 19-20 are pending. 


Allowable Subject Matter
Claims 1-4, 9-14 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 8/19/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1).  According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted by Examiner on 9/7/2021.  The closest prior art fails to disclose, teach or even suggest “facilitate deletion of the tokens in different modes, and wherein the different modes for the deletion of the tokens comprise a soft delete mode and a hard delete mode, and wherein the soft delete mode is configured to archive a token mapping table that stores mapping information associated with mapping of the candidates to the generated tokens, and wherein the hard delete mode is configured to permanently delete the token mapping table; wherein the predetermined criteria for adjustably configuring the rules for executing the tokenization of the operational data comprise one or more of the selectable data classifications and a retirement time period; and wherein the data retirement engine is configured to execute the soft delete mode by defining additional computer program instructions, which when executed by the at least one processor, cause the at least one processor to receive a list of the candidates for which the mapping information 1s to be archived using the adjustably configured rules, transfer the mapping information of the candidates in the received list from the token mapping table to an archive table, and delete the mapping information from the token mapping table; and wherein the data retirement engine is further configured to transfer the archive table to a secure location, from where the archive table is retrievable in response to a request for the reversal of the tokenization, during the soft delete mode, and wherein the data retirement engine is further configured to transfer the mapping information of the candidates in the received list from the archive table to the token mapping table, in response to the request for the reversal of the tokenization, for restoration, during the soft delete mode; and wherein, the data retirement engine is configured to execute the hard delete mode by defining additional computer program instructions, which when executed by the at least one processor, cause the at least one processor to receive a list of the candidates for which the mapping information is to be deleted using the adjustably configured rules and permanently and irreversibly delete the mapping information from the token mapping table.”  Applicant’s limitations on managing tokens for sensitive data have added more details for token management than has been disclosed by conventional methods.  Conventional methods teach an expiration of a token so that usage of the token is no longer permitted when a period or some condition is met.  However, the instant invention adds more limitations with regards to token tables and possible token restoration after the fact.  For full details of limitations please see full claim sets.  As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439